Exhibit 99.12 OMAGINE, INC. RIGHTS NOMINEE HOLDER CERTIFICATION The undersigned, a broker, custodian bank, trustee, depositary or other nominee holder of rights (the “Rights”) to purchase shares of common stock (“Common Stock” or “Common Shares”) of Omagine, Inc. (the “Company”) pursuant to the rights offering described in the Company’s prospectus dated February, 2012 (the “Prospectus”), hereby certifies to the Company and to Continental Stock Transfer & Trust Company, as subscription agent for the rights offering, that (1) the undersigned has exercised, on behalf of the beneficial owners thereof (which may include the undersigned), the number of Rights specified below pursuant to the basic subscription right, and on behalf of beneficial owners of Rights who have subscribed for the purchase of additional Common Shares pursuant to the over-subscription privilege, listing separately below each such exercised basic subscription right and the corresponding over-subscription privilege (without identifying any such beneficial owner), and (2) each beneficial owner of Rights who has subscribed for the purchase of additional Common Shares pursuant to its over-subscription privilege has exercised its basic subscription right in full: Number of Common Shares Beneficially Owned at 5 p.m. on the Record Date Number of Shares Subscribed for Pursuant to Basic Subscription Right Number of Shares Subscribed for Pursuant to Over-Subscription Privilege 1. 2. 3. 4. 5. 6. 7. 8. 9. Provide the following information if applicable: Depository Trust Company (“DTC”) Participant Number Participant Name: By: Name: Title: DTC Basic Subscription Confirmation Number(s):
